Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 1 of 29 PageID #: 115




                                  18-CV-0443 (MKB) (RER)

                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK


                                   DARIN POOLE,

                                                                                  Plaintiff,

                                                         -against-

                                   DETECTIVE JASON HAWKINS, SERGEANT
                                   ALEXANDRU ANGHEL, DETECTIVE KELLY
                                   BROWN, DETECTIVE RENE CASTELLANO,
                                   DETECTIVE THOMAS           CHIUSANO,
                                   DETECTIVE JAMAR GODDARD, GARRET
                                   GORHAM, DETECTIVE DANIEL MOLINSKI,
                                   DETECTIVE JORGE MOREL, OFFICER JAMES
                                   SEDER, AND DETECTIVE MICHAEL SEIGER,

                                                                                Defendants.


                                   MEMORANDUM OF LAW IN SUPPORT OF
                                   DEFENDANTS' PARTIAL MOTION TO DISMISS
                                   THE COMPLAINT PURSUANT TO FED. R. CIV.                P.
                                   12(bX6)



                                                  JAMES E. JOHNSON
                                        Corporation Counsel of the City of New York
                                            Attorney for Defendants Hawkins, Anghel,
                                            Brown, Castellano, Chiusano, Goddard,
                                            Gorham, Molinski, Morel, Seder, and Seiger
                                             100 Church Street
                                             New York, New York 10007

                                             Of Counsel: Nicolette Pellegrino
                                             Tel: (212) 356-2338
                                             Matter No. 2018-078733

                                             January 17,2020
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 2 of 29 PageID #: 116




                                      TABLE OF CONTENTS
                                                                               Page

  TABLE OF AUTHORITIES                                                           IV


  PRELIMINARY STATEMENT                                                          .1

                                                                                  1
  STATEMENT OF FACTS AND PROCEDURAL HISTORY

  STANDARD OF REVIEW..............                                               .5


  ARGUMENT
                      -
            POINT I

                          PLAINTIFF'S DEPRIVATION OF PROPERTY
                          CLAIMS FAIL BECAUSE PLAINTIFF DOES
                          NOT HAVE STANDING TO         BRING
                          DEPRIVATION OF PROPERTY CLAIMS, THE
                          DEPRIVATION OF PROPERTY CLAIMS ARE
                          BARRED BECAUSE NEW YORK STATE
                          PROVIDES         A     MEANINGFUL POST
                          DEPRIVATION REMEDY,        AND PLAINTIFF
                          FAILS TO STATE A           PLAUSIBLE
                          DEPRIVATION OF PROPERTY CLAIM...............            7

                          A.   The Deprivation of Property Claims Should be
                               Dismissed because Plaintiff Does Not Have
                               Standing to Bring Deprivation of Property
                               Claims.                                            7

                          B.   Plaintifls Deprivation of Property Claims are
                               Barred because New York State Provides a
                               Meaningful Post Deprivation Remedy                 8


            POINT II

                          PLAINTIFF FAILED           TO     PLEAD      THE
                          REQUISITE ELEMENTS                    OF        A
                          DISCRIMINATION CLAIM                                   10
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 3 of 29 PageID #: 117




                                                                           Page


            POINT III

                      PLAINTIFF'S DEFAMATION OF CHARACTER
                      CLAIM, AND ANY OTHER PURPORTED
                      STATE LAW CLAIMS, FAIL BECAUSE
                      PLAINTIFF FAILED TO SATISFY THE
                        REQUTSTTE STATE       LAW REQUIREMENTS .......       1l

            POINT IV

                        PLAINTIFF'S IINLAWFUL SEARCH CLAIM
                        FAILS BECAUSE PLAINTIFF DID NOT HAVE
                        A REASONABLE EXPECTATION OF PRIVACY
                        IN THE RESIDENCE SEARCHED AND THE
                        SEARCH WAS LAWFULLY CONDUCTED
                        PURSUANT TO A SEARCH WARRANT..............           t2

                        A.   Plaintiff   s Unlawful Search Claim Fails
                             because Plaintiff Did Not Have a Reasonable
                             Expectation of Privacy in the Residence
                             Searched                                        12


                        B.   Plaintiff   s Unlawful
                                                  Search Claim Fails
                             because the Search was Lawfully Conducted
                             Pursuant to a Search Warrant                    13


            POINT V

                        PLAINTIFF'S FALSE ARREST CLAIM FAILS
                        BECAUSE PLAINTIFF PLED GUILTY                        14


            POINT VI

                        PLAINTIFF'S MALICIOUS    PROSECUTION
                        CLAIM FAILS BECAUSE PLAINTIFF HAS NOT
                        PLED THAT THERE WAS NO PROBABLE
                        CAUSE TO PROSECUTE PLAINTIFF, THE
                        CRIMINAL CHARGES AGAINST PLAINTIFF
                        WERE NOT TERMINATED IN HIS FAVOR,
                        AND PLAINTIFF HAS NOT PLED THAT AN
                        OFFICER PROSECUTED PLAINTIFF WITH
                        MALICE.                                              .16
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 4 of 29 PageID #: 118




                                                                            Page


                    A.    Plaintiff s Malicious Prosecution Claim Should
                          be Dismissed Because Plaintiff Has Not
                          Alleged a Lack of Probable Cause to Prosecute
                          Plaintiff...

                    B.      PlaintifPs Malicious Prosecution Claim Should
                            be Dismissed Because the Criminal Charges
                          . Against Plaintiff
                                                   Were Not Terminated in
                            Plaintiff s Favor...............                  t7

                    C.-   Plaintiffls Malicious Prosecution Claim Should
                          be Dismissed Because Plaintiff Failed to Plead
                          that the Officers Prosecuted Plaintiff with
                          Malice                                              18


  CONCLUSION...                                                               20
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 5 of 29 PageID #: 119




                                    TABLE OF AUTHORITIES

  Cases                                                                   Pages

  In re Aluminum W      ousins Antitrust t,itis.-
      833 F.3d rsl (2dCir.2016) ..                                                  5


  Ashcroft v. Iqbal,
     ss6 u.s. 662 (2009).......                                                     5


  Bd. of Reeents v. Roth,
     408 U.S. s64 (1972)......                                                .',7

  Bell Atl. Corp. v. Twomhb,
      ssO u.s. s44 (2007)                                                           5


  Belton v. City of New York,
     No. 05-CV-2937 (DGT),2005 U.S. Dist. LEXIS 49445
      (E.D.N.Y. Aug. 3 1, 2005)....                                                 8


  Broughton v. State,
     37 N.Y.2d 4sr (197s)                                                       t4

  Brown v. New York,
     459 N.Y.S.2d 589 (1st Dep't 1983)                                      ...17

  Butler v. Castro,
      896 F.2d 698 (2d Cit. 1990)                                           9, 10

                   v. of New Y
     1 1 Civ. 0320 (CM) ,2011U.S. Dist. LEXIS 130094

     (S.D.N.Y. Nov. 9, 2011)....                                         .......1   1




  Davis v. Abrams,
     No. 13-CV-1405 (ARR), 2014 U.S. Dist. LEXIS 8742
     (E.D.N.Y. Ian. 23, 2014)                                                   13


  Dove v. City of New York,
     No. 99 Civ. 3020 (DC), 2000 U.S. Dist LEXIS 4053
     (S.D.N.Y. Mar. 30, 2000)

                Antitrust Li
      s02 F.3d 47 (2d Cir.2007)                                                     5


                     Assistance
     10 Civ. 8191 (RPP),2011 U.S. Dist. LEXIS 48789
     (S.D.N.Y. May 6, 2011) ........                                           5-6



                                                    IV
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 6 of 29 PageID #: 120




  Cases                                                                    Paqes


  Fleming v. Mattingly,
     No. 08-CV-3074 (ARR), 2012 U.S. Dist. LEXIS 100596
     (E.D.N.Y. July 6, 2012)                                                13-14

  Franco v. Kelly,
      854F.2ds84 (2d Cir. 1988)                                                    9


  Franks v. Delaware,
     438 U.S. 154 (1978)

  Freedom Holdings. Inc. v. Spitzer,
     3s7 F.3d 20s (2d Ctu. 2'004)...

  Gill v. City ofNew York,
      No. 15-CV-5513 (ARR),2017 U.S. Dist. LEXIS 42383
      (E.D.N.Y. Mar. 23, 2017)                                                     8


  Hayes v. County of Sullivan,
     853 F. Srpp. 2d 400 (S.D.N.Y. 2012)

  Johnson v. Constantellis,
      221Fed. Appx. 48 (2dCir.2007)...                                           17


  Kinzer v. Jackson,
     316 F.3d 139 (2d Cir.2003)....

  Kramer v. Time Warner Inc.,
     937 F.2d767 (2d Cir. 1991)                                          ...........6

  Kyllo v. United States,
      533 U.S.27 (2001)..                                                        l4

  Lannins v. City of Glens Falls,
     908 F.3d 2s (2d Cir. 2018)                                             17, 78

  Lopez v. N.Y.   Den't of Corr
      No. l8-CV-3605 (MKB), 2019 U.S. Dist. LEXIS 100889
      (E.D.N.Y. June 1 7, 2019) ..............                                     9


   Lowth v. Town of Cheektowag4,
      82 F.3d s63 (2d Cir. 1996)..                                              .18

            lo v. Ci ofN
      6t2F.3d 149 (2d Cir. 2010)                                                 t6
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 7 of 29 PageID #: 121




  Cases                                                                     Pages


  M'cEachin v. McGuinnis,
     357 F.3d r97 (2d Cir.2004)                                                   5


  Mclennon v. City of New York,
     r7I F. Srpp. 3d 69 (E.D.N.Y. 2016)     .                                    15


  Minnesota v. Carter,
     s25 U.S. 83 (1998)                                              .........72, 13

  Mitchell v. City of New Ysrk,
      841 F.3d 12 (2d Cir. 2016).

  Mitchell v. Counbr of Nassau,
      786 F. Srrpp. 2d 545 (E.D.N.Y.   20ll)                                     t9

  Monroe v. Myskowsky,
    No. 12 Civ. 5513 (KPF),2014 U.S. Dist. LEXIS 14933
    (S.D.N.Y. Feb. 6, 2014)...........                                            6


  Moore v. Toulon,
    No. 18-CV-05276 (JMA), 2019 U.S. Dist. LEXIS 30389
    (E.D.N.Y. F eb. 22, 2019).........                                           1l

  Morello v. James,
     810 F.2d 344 (2d Cir. 1987)...

           New York Ci
     No. 13 CV 7090 (KAM), 2016 U.S. Dist. LEXIS 110982
     (E.D.N.Y. Aug. 18, 2016)                                                 9, 10

  Omor v. City of New York,
    13-CV-2439,2015 U.S. Dist. LEXIS 24135,2015 WL 857587
    (S.D.N.Y. F eb. 27, 201 5)                                                9, l0

  Parratt v. Taylor,
     451 U.S. s2t (1981),
      overruled on other grounds by Daniels v. Williams,
     474U.5.327 (1986)                                                             8


  Rakas v.Illinois,
     439 U.S. 128 (1978)                                                         12


  Riddick v. Semple,
     731 Fed. Appx. 11 (2d Cir. 2018)............                              ....8




                                                    VI
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 8 of 29 PageID #: 122




  Cases                                                                    Pages


  Roberts v. Babkiewicz,
     582 F.3d 418 (2d Cir. 2009)                                                6


  Roundtree v. New York,
     778F. Supp 614 (E.D.N.Y. 1991)                                            15


  Rounsville v. Zahl,
     13 F.3d 62s (2dCir.1994)                                                  16


  Rush v. Astacio,
      No.97-2661, 1998 U.S. App. LEXIS 18588 (2d Cit. July 31, 1998)   .   .14-15

  Santos v. Raymond,
     No. 84 Civ. 8230 (CSH), 1986 U.S. Dist.     LEXI\26337,1986 WL 4909
      (S.D.N.Y. Apr. 24, 1 986)...............                                  8


  Savino v. City of New York,
     331 F.3d 63 (2d Cir.2003)...

  Schwasnick v. Fields,
     No. 08-CV-4759(JS), 2010 U.S. Dist. LEXIS 65958
     (E.D.N.Y. June 30, 201 0)                                                  7

  Sineer v. Fulton Cnty. Sheriff,
     63 F.3d 110 (2d Cir. 1995)       ..


  Singleton v. City of New York,
     632F.2d 185 (2d Cir. 1980)                                            17,18

          V
      901 F. Supp. 644 (S.D.N.Y. 199s)...                                       9


  Snoussi v. Bivona,
      No.05 CV 3133 (RJD) (LB),2008 U.S. Dist. LEXIS 70682
      (E.D.N.Y. Aug. 21, 2008)......                                            9


   Soliman v. City of New Y!rk,
       15-CV-5310 (PKC) (RER),2017 U.S. Dist. LEXIS 50599
       (E.D.N.Y. March 31, 2077) ..............

   Spagnola v. Chubb Corp.,
      st4 F.3d 64 (2d Cir. 2009)                                                5


   Stora v. City of New York,
      No. 16-CV-4541(ERK), 2019 WL 1746955,2019 U.S. Dist. LEXIS 66638
      (E.D.N.Y. Apr. 1 8, 201 9)                                           17, 18

                                                  vll
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 9 of 29 PageID #: 123




  Cases                                                                       Pages


  Sulkowska v. City of New York,
      129 F. Supp. 2d 274 (S.D.N.Y. 2001)     .                                 ...1 8


  Tretola v. County of Nassau,
      14 F. Supp. 3d 58 (E.D.N.Y. 2014)....                                          15


     ted States v.
     113 F.3d 3r3 (2d Cir. 1997)   .                                         ,.'.,'.12

  United States v. Perez,
      247 F. Supp. 2d 4s9 (S.D.N.Y. 2003)

  United States v. Russell,
      501 F. App'x 67 (2d Cir.2012)    .                                             13


  Valentin v. Dinkins,
                                                                                      a
      121 F.3d 72 (2d Cir. t997)                                                      J


  Weaver v. City of New York,
    No. 09-CV-10262 (PKC), 201 1 U.S. Dist. LEXIS 121322
    (S.D.N.Y. Oct. 18, 201 1)..............                                          18


  Weyant v. Okst,
     101 F.3d 845 (2dCir.1996) ..                                             14,15

  Wilson v. McMullen,
      07-CV-948 (SLT), 2010 U.S. Dist. LEXIS 32335
      (E.D.N.Y. Mar 30, 2010)......                                                  18


  Statutes

  42 U.S.C. $ 1983..........                                  ..1,7 ,8, 9, 10, 14, 76

  Fed. R. Civ. P. 12(bX6)                                                        1    5


  Fed. R. Evid.201                                                                    6


  Local Civil Rule 7.2..........                                                      6


  N.Y. Gen. Mun. Law, $ 50-i(1)                                                      1l




                                                  vlll
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 10 of 29 PageID #: 124




                                   PRELIMINARY STATEMENT

                  Plaintiff Darin Poole ("Plaintiff') commenced this action pursuant to 42 U.S.C.     $


   1983 and alleges, inter alia, that New York City Police Department ('NYPD") Sergeant

   Alexandru Anghel, NYPD Detective Kelly Brown, NYPD Detective Rene Castellano, NYPD

   Detective Thomas Chiusano, NYPD Detective Jamar Goddard, Mr. Ganet Gorham, NYPD

   Detective Jason Hawkins, NYPD Detective Daniel Molinski, NYPD Detective Jorge Morel,

   NYPD Detective James Seder, and NYPD Detective Michael Seiger (collectively, "Defendants")

   violated his civil rights. Liberally construed, Plaintiff alleges federal deprivation of properly

   claims pursuant to the Due Process Clause against all of the Defendants. In addition, Plaintiff

   alleges federal claims of discrimination pursuant to the Equal Protection Clause ("EPC") and

   excessive force, and a state law defamation of character claim, against Det. Brown. Finally, it is

   unclear whether Plaintiff intends to plead federal claims of unlawful search, false amest, and

   malicious prosecution but they could potentially be read into the pleadings and so, out of an

   abundance of caution, Defendants   will   address those claims as well.

                  Defendants respectfully submit this Memorandum             of Law in support of their
   parlial motion to dismiss all of the Plaintiff s claims, except for PlaintifPs federal excessive

   force claim against Det. Brown,t prrrsrant to Rule 12(bX6) of the Federal Rules of Civil



   ' At thir time, Defendants are not moving to dismiss Plaintiff s excessive force claim. Of note, in
   its December 6, 2019 Pre-Motion Conference Letter, the Defendants informed the Court and
   Plaintiff that although Corporation Counsel identified Det. Brown as the Animal Control officer
   in its January 10, 2019 Lener and noted that the Animal Control officer would be equipped with
   a ftre extinguisher, after additional investigation into this incident, it appears that two other
   officers possibly could have been equipped with a fire extinguisher on November 4,2017. (See
   Dkt. No. 33.) In addition, the Defendants requested that Plaintiff be directed to provide details
   concerning the physical characteristics of the "John Doe" officer who allegedly sprayed Plaintiff
   in order to correctly identify the proper "John Doe" officer. See id. As of January 17, 2020,
   Plaintiff has not provided any additional details concerning the "John Doe" officer.
   Notwithstanding, as argued herein, all of the Plaintifls clairns should be dismissed except for the
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 11 of 29 PageID #: 125




   Procedure on the grounds that: (a) Plaintiff s deprivation of property claims fail because Plaintiff

   does not have standing   to bring the deprivation of property claims, the deprivation of property

   claims are barred because New York state provides a meaningful post deprivation remedy, and

   Plaintiff fails to state a plausible deprivation of property claim; (b) Plaintiff failed to plead the

   requisite elements of a discrimination claim; (c) Plaintiff s state law defamation of character

   claim, and any other purported state law claims, fail because Plaintiff failed to satisfy the

   requisite state law requirements; (d) to the extent Plaintiff alleges an unlawful search claim, the

   claim fails because Plaintiff did not have a reasonable expectation of privacy in the residence

   searched and the search was    lawfully conducted pursuant to a search warrant; (e) to the extent

   Plaintiff alleges a false arrest claim, the claim fails because Plaintiff pled guilty; and (0 to the

   extent Plaintiff alleges a malicious prosecution claim, the claim fails because Plaintiff has not

   alleged a lack of probable cause to prosecute Plaintiff, the criminal charges against Plaintiff were

   not terminated in his favor, and Plaintiff has not pled that an officer prosecuted Plaintiff with

   malice.

                   STATEMENT OF FACTS AND                                  HISTORY

                  Plaintiff initiated the instant action on December 14,2017, by filing a complaint

   (the "First Complaint"). (See Dkt. No. 2.) On June25,2078,the Court sua sponte dismissed the

   First Complaint for failure to state a claim, and granted Plaintiff thirty days to file an amended

   complaint. (See Dkt. No. 6.) On July 25, 2018, Plaintiff amended the Complaint, alleging

   constitutional violations against Police Officer John Does #1 and 3 and Sergeant John Doe #2.

   (See Dkt. No. 7, "the Complaint.")




   federal excessive force clairn. Thus, this case should only proceed against one defendant (i.e., the
   defendant who allegedly used excessive force).
                                                     2
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 12 of 29 PageID #: 126




                   On October 4, 2078, the Court directed the Offrce of the Corporation Counsel

   ("Corporation Counsel") to identify "the individuals alleged to be Police Officer John Doe          #1


   and 3 and Sergeant John Doe #2," pursuant to Vaientin v. Dinkins        , I2l F.3d 12 (2d Cir. 1997).
   (Dkt. No. 8, p. 5, "Valentin Order".) On January I0,2019, Corporation Counsel responded to the

   Valentin Order, identifying eleven NYPD Officers who, upon information and belief, were

   present during the execution of the search warrant on November 4, 2017 . (See Dkt. No. 15.) In

   addition, Corporation Counsel specified that, upon information and belief, two of the eleven

   NYPD officers matched Plaintiff s vague descriptions and noted that Corporation Counsel was

   unable   to identify who Plaintiff purported to name as "John Doe #3" without               additional

   information and details from Plaintiff and requested that Plaintiff provide a more definite

   statement. (Id. at pp. 3-4.)

                   On January 28,20I9,the Court directed Plaintiff to contact the City Bar Justice

   Center for assistance with providing a more definite statement. (See Jan. 28,2019 Dkt. Entry.)

   On Februa ry 25 , 2019,Plaintiff submitted a "more definite statement." ("Plaintiff s Letter," Dkt.

   No. 16.) Plaintiff   s Letter provides a more   definite statement concerning the date of incident, re-

   alleges the allegations set forth in the Complaint and, specifically, names only Det. Kelly Brown

   as a defendant. (See Dkt.   No. 16.)

                   On November 4, 2019, the Court clarified that both Docket Numbers 7 (the

   Complaint) and 16 (Plaintiffs Letter) are the governing pleadings and, thus, the Defendants

   should "file a single response to both 7 and 16." (See Nov. 4, 2019 Dkt. Entry.)

                   Plaintiff alleges that on November        4, 2077, the police   entered his "family's

   residence" at 473 Miller Avenue pursuant to a search warrant. (See Compl. at p. 1; see also Pl.

   Letter at pp. 1-2.) Next, Plaintiff alleges that once the "NYPD entered," Plaintiff was assaulted



                                                       J
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 13 of 29 PageID #: 127




   when Det. Brown "sprayed" Plaintiff "from fPlaintiff s] head to the bottom of [his] body" with a

   fire extinguisher. (See Compl. at p. 1; see also Pl. Letter at pp.2,3.) Plaintiff claims that this

   caused "damage     to [his] eyes," resulting in Plaintiff   s alleged loss of   vision. (See Compl. atp.4;

   see also Pl. Letter at pp. 2, 3.)   Plaintiff also alleges that he was discriminated against because he

   was the only individual "assaulted with the fire extinguisher." (Compl .         atpp.2,3.)

                    After Plaintiff was allegedly "sprayed," Plaintiff recalls being handcuffed "by          a


   supervisor" and later "searched by another officer at the" precinct, resulting                in "negative"
   findings. (See   id. atp.2.; see also Nov.4,2017 Anest Report,            annexed to Decl. of Nicolette

   Pellegrino, hereinafter "Exhibit A.")) Plaintiff was then given a desk appearance ticket to appear

   in courl on Decernb er 14,2017 .(See Comp l. at p.2.)

                    Plaintiff alleges that when he appeared in Court, his "name was not on                 the

   docket" and was "told by the clerk that the [District Attorney] refusefd] to prosecute" him. ($se

   id. at p. 2.) However, on February 28,2018, Plaintiff pled guilty to a charge related to Plaintifls

   November       4, 2017   aruest. (See Certificate   of   Disposition, annexed       to Decl. of   Nicolette

   Pellegrino, hereinafter "Exhibit B.")

                    Plaintiff states that he is "suing ... people involved in the destruction of [his]

   familyf's] property." (Pl. Letter at pp.2-3.) Specifically, Plaintiff alleges: (a) damage to his "D.J.

   equipment," valuing over $200,000.00; (b) damage to over $150,000.00 in "records and CD's";

   (c) $16,000.00 in "cash taken from a strong box"; (d) that his';bedroom set" was "demolished

   during the search"; and (e) three broken doors. (See Compl. at pp. 3-4.) In addition, Plaintiff

   states that he is also "suing" for "defamation     of character." (Pl. Letter at p. 3.) Plaintiff does not

   provide any details concerning how his character was allegedly defamed. (See Compl.; see also

   Pl. Letter.)



                                                        4
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 14 of 29 PageID #: 128




                    Of note, Plaintiff does not name any individual defendant in either governing

   pleading except for Det. Brown. (See Compl.; see also Pl. Letter.)

                                          STANDARD OF REVIEW

                    A pleading may be dismissed for "failure to state    a claim upon which relief can be


   granted." Fed. R. Civ. P. 12(bX6). "To survive a motion to dismiss, a complaint must contain

   sufficient factual matter, accepted as true, 'to state a claim to relief that is plausible on its face."'

   Ashcroft v. Iqbal, 556 U.S. 662,618 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

   570 (2007)).   In considering   a motion to dismiss, a district court must "accept as true all factual

   claims in the complaint, and draw all reasonable inferences in the plaintiff['s] favor." In re

   Aluminum Warehousing Antitrust Litig., 833 F.3d 151, 1 57 (2d Cir. 2016). However, "the tenet

   that a court must accept as true all of the allegations contained in a complaint is inapplicable to

   legal conclusions." Iqbal, 556 U.S. at 678. A party's "obligation to provide the grounds of his

   entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

   elements of a cause of action     will not do." Twombly,     550 U.S. at 555 (internal quotations and

   citations omitted); see also In re Elevator Antitrust Litie., 502 F.3d   47   , 50 (2d Cir.2007) ("While

   [Twombly] does not require heightened fact pleading of specifics, it does require enough facts to

   nudge   plaintiff s claims across the line from conceivable to plausible."). A court should therefore

   dismiss a complaint when it appears that a plaintiff has failed to plead a plausible claim of relief.

   See          a   v. Chubb         57   4 F.3d 64, 67 (2d Cir. 2009)

                    Furthermore, 'owhen the plaintiff proceeds pro se . . . a court is obliged to construe

   his pleadings liberally, particularly when they allege civil rights violations." McEachin              v.

   McGuinnis,357 F.3d 197,200 (2d Cir. 2004) (citation omitted). Nevertheless, "a pro se litigant

   [is] bound by the same rules of law . . . as those flitigants] represented by counsel." Fertig v.


                                                        5
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 15 of 29 PageID #: 129




   HRA Med. Assistance Prosram, 10 Civ.         8191      (RPP), 2011 U.S. Dist. LEXIS 48789, at *4

   (S.D.N.Y. May 6, 2011) (quotations and citation omitted;.2

                  In deciding a motion to dismiss, courts may consider "the complaint, the answer,

   any written documents attached to them, and any matter of which the court can take judicial

   notice for the factual background of the case." Roberts v. Babkiewicz, 582 F.3d 418,419 (2d Cir.

   2009); see also Monroe v. Myskowsky, No. 12 Civ. 5513 (KPF), 2014 U.S. Dist. LEXIS 14933,

   at *2 n.3 (S.D.N.Y. Feb. 6, 2014) (the.Court may consider matters of which judicial notice may

   be taken under Fed. R. Evid. 201, including public records such as arrest reports, indictments,

   and criminal disposition data) (citing Kramer v. Time Warner Inc.        g37
                                                                        ,         F.2d 767,773-75 (2d Cir.

   1ee1)).

                  Here, relying on Plaintiffs allegations       in the governing pleadings and those

   matters for which the Court can take judicial notice, all of the PlaintifPs claims against the

   Defendants, except for Plaintiff s excessive force claim against Det. Brown, must be dismissed,

   with prejudice, for the reasons set forth below.




   2
    Pursuant to Local Civil Rule 7.2, Defendants provided Plaintiff copies of all decisions cited
   herein which are unreported or reported exclusively on computerized databases.

                                                      6
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 16 of 29 PageID #: 130




                                            ARGUMENT

                                               POINT   I
                         PLAINTIFF'S DEPRIVATION OF
                         PROPERTY CLAIMS FAIL BECAUSE
                         PLAINTIFF DOES NOT HAVE STANDING
                         TO BRING DEPRIVATION OF PROPERTY
                         CLAIMS, THE DEPRIVATION OF
                         PROPERTY CLAIMS ARE BARRED
                         BECAUSE NEW YORK STATE PROVIDES A
                         MEANINGFUL POST DEPRIVATION
                         REMEDY, AND PLAINTIFF FAILS TO
                         STATE A PLAUSIBLE DEPRIVATION OF
                         PROPERTY CLAIM.

                  Liberally construed, Plaintiff lodges his deprivation of property claim pursuant to

   the Due Process Clause of the Fourteenth Amendment against all of the Defendants. However,

   for the reasons set forth below, Plaintiff s deprivation of property claims fail and, thus, the

   deprivation of property claims and all of the Defendants, except for Det. Btown, should be

   dismissed from this action.

   A.     The Deprivation of Property Claims Should be Dismissed because Plaintiff Does Not
          Have Standing to Bring Deprivation of Property Claims.

                  As an initial matter, Plaintiff does'not have standing to bring properly damage

   claims because Plaintiff did not have a property interest in 413 Miller Avenue.

                  To establish a due process claim, a plaintiff "must demonstrate a valid property

   interest within the meaning of the Fourleenth Amendment." Schwasnick v. Fields, No. 08-CV-

   4759(JS),2010 U.S. Dist. LEXIS 65958, at *15-16 (E.D.N.Y. June 30,2010) (citations omitted).

   ';In other words, the plaintiff must show a 'legitimate claim of entitlement."' Id. (citing   B{-gf

   Resents v. Roth, 408 U.S. 564,577 (1972)). "State law determines whether such an entitlement

   exists." Id. "Therefore, plaintiffs' ability to bring a claim under Section 1983 for police action

   damaging their apartment turns on whether they had a legitimate property claim as of the date the


                                                   7
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 17 of 29 PageID #: 131




   damage occurred." Gill v. City of New York, No. 15-CV-5513 (ARR), 2017 U.S. Dist. LEXIS

   42383,at * I 3 (E.D.N.Y. Mar. 23, 2017).

                   Here, Plaintiff stated that he is "suing    ... people involved in the destruction of

   [his] family['s] property." (Pl. Letter at pp. 2-3.) Thus, to the extent that the alleged damaged

   property belonged to Plaintiff s family, Plaintiff does not have an interest in the alleged damaged

   property. Accordingly, PlaintifPs deprivation of property claims fail because Plaintiff does not

   have standing to bring a deprivation of property claim.

   B.     Plaintiffs Deprivation of Property Claims are Barred because New York                      State
          Provides a Meaningful Post Deprivation Remedy.

                   Even   if Plaintiff   does have a property interest in the alleged damaged or stolen

   property, Plaintiff s deprivation of property claims fail because, upon information and belief,

   Plaintiff has not satisfied the requisite state law procedure.

                   When a state employee deprives a person of property, whether by stealing or

   damaging an individual's property, flo action lies under         $ 1983 if the state provides a post-
   deprivation remedy under state law. See Parratt v. Taylor,451 U.S. 527,535 (1981), overruled

   on other grounds by Daniels v. Williams, 474 U.S. 327 (1986); see also Riddick v. Semple, 731

   Fed. Appx. 11, 13 (2d Cir.2018)           ("A prisoner's due   process rights are not violated by the

   unauthorized destruction or damage of property by the state,          if   'the state makes available   a


   meaningful post deprivation remedy."") (citations omitted); Belton v. City of New York, No.

   05-CV-2937 (DGT),2005 U.S. Dist. LEXIS 49445, at *5 (E.D.N.Y. Aug.31,2005) (citing

   Santos v. Raymond,     No. 84 Civ. 8230 (CSH), 1986 U.S. Dist. LEXIS 26331,1986 WL 4909, at

   *2 (S.D.N.Y. Apr. 24,1986) (dismissing $ 1983 claim against police for alleged theft of property

   'owhere there exists an adequate lemedy         in state court law")). "[A] claim for deprivation of

   property cannot lie    in federal colu't if the state courts provide an adequate remedy for         the


                                                       8
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 18 of 29 PageID #: 132




   deprivation of that property." Smith v. O'Connor, 901 F. Supp. 644,647 (S.D.N.Y. 1995) (citing

   Franco v. Kelly , 854   F   .2d 584, 588 (2d Cir. 1988)). A plaintiff s failure to avail himself of state

   remedies   will not afford him a constitutional     due process claim. See    id.; Lopez v. N.Y.C. Dep't

   of Corr., No. 18-CV-3605 (MKB),2019 U.S. Dist. LEXIS 100889, at*28 (E.D.N.Y. June 17,

   2|lg)(citing Omor v. City of New York ,13-CV-2439,2015U.S. Dist. LEXIS 24135,2015 WL

   857587, at *8 (S.D.N.Y. Feb. 27,2015) (finding that deprivation of personal property claims are

   "barred where the state provides a meaningful post-deprivation remedy under state law")).

   Indeed, Section 1983 should "not be made a vehicle for transforming mere civil tort claims into

   constitutional injuries." Morello v. James, 810 F.2d 344,347 (2d Cir. 1987).

                   Even a pro se plaintiff s claim against the City and its employees should be

   dismissed where he "does not allege that he availed himself of his state remedies by             filing   a


   claim in the New York Court of Claims." Murray v. New York City Dep't of Corr., No. 13 CV

   7090 (KAM),2016 U.S. Dist. LEXIS 110982, at *37 (E.D.N.Y. Aug. 18,2016) (dismissing a

   pro se plaintiff s personal property claim in federal court against the City and its employees

   where he did "not allege that he availed himself of his state remedies by filing a claim in the

   New York Court of Claims"); Snoussi v. Bivona, No. 05 CV 3133 (RJD) (LB), 2008 U.S. Dist.

   LEXIS 70682, at *27 (E.D.N.Y. Aug. 21, 2008) (dismissing             a   pro se Plaintiff s purported   due

   process claim for alleged damaged and destroyed property because the Federal Tort Claims Act

   "provides a statutory procedure that could properly remedy the alleged deprivation of property").

                   The Second Circuit has explained that post-deprivation remedies are adequate for

   alleged due process violations where the deprivation of property itself is the result of "random

   and unauth orized" acts of a state actor. Butler y. Castro , 896     F   .2d 698, 700 (2d Cir. 1990). A   $


   1983 action is only appropliate where thb deprivation is caused by "the operation of established



                                                         9
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 19 of 29 PageID #: 133




   state procedures."   Id. Thus, where a deprivation of property occurs due to "random                   and

   unauthorized" actions of a state actor, and there are available post-deprivation state remedies, no

   action pursuant to the Fourteenth Amendment can lie under $ 1983.3

                  Here, Plaintiff alleges that on November 4, 2017, property was "taken" and

   damaged. (See Compl. at pp. 3-4; see 4lsq Pl.   Letter   at pp. 2-3.) Of note,   Plaintiff does not allege

   that he availed himself of the state remedies by filing a claim in the New York Court of Claims.

   See   Murray,2016 U.S. Dist. LEXIS 110982, at *37; Dove, 2000 U.S. Dist LEXIS 4053 at *1

   (holding that common law causes of action for conversion and replevin are sufficient avenues to

   recover lost property). Additionally, Plaintiff does not allege that the Defendants' actions were

   "the operation of established state procedures." See Butler, 896 F.2d at 700. Thus, Plaintiff

   alleges that the Defendants' actions were "random and unauthorized" acts                 of   state actors.

   Accordingly, Plaintiff s deprivation of property claims cannot lie under $ 1983 and should be

   dismissed because the deprivation of property claims ate "barred where the state provides a

   meaningful post-deprivation remedy under state law." See Omor, 2015 U.S. Dist. LEXIS 24135,

   2015   WL 857587,at *8.

                                               POINT     II
                                        TO PLEAD THE
                          PLAINTIFF FAILED
                          REQUISITE ELEMENTS OF A
                          DISCRIMINATION CLAIM.

                  To establish a violation of the EPC "based on selective enforcement, a plaintiff

   must ordinarily show that: (1) the person, compared with others similarly situated,                    was

   selectively treated; and (2) such selective treatment was based on impermissible considerations


   3
    N.* York law provides a variety of remedies to vindicate property rights. Courts in this Circuit
   have held that the common law causes of action for negligence, conversion, and replevin are
   sufficient avenues to recover lost property' See Dove v' Cit)' of New York, No' 99 Civ' 3020
   (DC), 2000 U.S. Dist LEXIS 4053, at * I (S.D.N.Y. Mar. 30, 2000).
                                                    t0
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 20 of 29 PageID #: 134




   such as race, religion, intent to   inhibit or punish the exercise of constitutional rights, or malicious

   or bad faith intent to injure a person." Freedom Holdings. Inc. v. Spitzer,357 F.3d 205,234 (2d

   Cir. 2004). Additionally,   a   plaintiff "must establish that such unequal treatment was the result of

   intentional and purposeful discrimination." Chen v. City Univ. of New York, 11 Civ. 0320 (CM),

   2011 U.S. Dist. LEXIS 130094, at *17 (S.D.N.Y. Nov. 9, 2011).

                   Plaintiff conclusorily alleges that he was discriminated "based on the fact that [he]

   was the only victim sprayed." (See Compl, at p. 3; see also Pl. Letter at p. 3.) However,

   Plaintiff s allegation contains no facts to support the requisite elements of an EPC claim. For

   example, Plaintiff does not allege that other individuals were similarly situated or that any

   purported selective treatment was due to "impermissible considerations." See Freedom Holdings.

   Inc,357 F.3d at 234. Thus, Plaintiff failed to satisfy the Iqbal and Twombly pleading standards

   and his purported discrimination claim must be dismissed.

                                                   POINT     III
                           PLAINTIFF'S DEFAMATION                                  OF
                           CHARACTER CLAIM, AND ANY OTHER
                           PURPORTED STATE LAW CLAIMS, FAIL
                           BECAUSE PLAINTIFF FAILED TO SATISFY
                           THE            REQUISITE STATE                      LAW
                           RR,OIIIREMENTS.

                   New York General Municipal Law requires a notice of claim to be served against

   the City prior to commencing an action in tort against the City or an employee. See N.Y. Gen.

   Mun. Law, $ 50-i(1).

                   Here, Plaintiff conclusorily alleges a defamation          of   character claim. (See Pl.

   Letter at p. 3.) "Defamation is a state law cause of action and does not implicate the Constitution

   or other laws of the United States." Moore v. Toulon, No.        1   8-CY-05276 (JMA), 2019 U.S. Dist.

   LEXIS 30389, at *7 (E.D.N.Y. Feb. 22,2019). Thus, Plaintiff must have filed a notice of claim


                                                        11
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 21 of 29 PageID #: 135




   in   accordance with New York State Municipal Law. However, upon information and belief,

   Plaintiff did not file   a   notice of claim conceming this inciden!, nor has Plaintiff pled that he filed

   a   notice of claim. Thus, Plaintiff s defamation of character claim, and any other state law claims

   that may be read into the pleadings, fail because Plaintiff failed to satisfy the requisite state law

   requirements.

                                                     POINT IV

                                PLAINTIFF'S UNLAWFUL SEARCH CLAIM
                                FAILS BECAUSE PLAINTIFF DID NOT
                                HAVE A REASONABLE EXPECTATION OF
                                PRIVACY IN THE RESIDENCE SEARCHED
                                AND THE SEARCH WAS LAWFULLY
                                CONDUCTED PURSUANT TO A SEARCH
                                WARRANT.

                    To the extent that Plaintiff seeks to bring an unlawful search claim, Plaintiff         s


   purported claim fails.

   A.       Plaintiffs Unlawful Search Claim Fails because Plaintiff Did Not Have
                                                                                                           ^
            Reasonable Expectation of Privacy in the Residence Searched.

                    To mount a successful Fourth Amendment challenge to a search, an individual

   "must demonstrate that he personally has an expectation of privacy in the place searched."

   Minnesotav. Carter,525 U.S.83,88 (199S); see alsoUnited Statesv. Fields, 113 F.3d 313,322

   (2d Cir. 1997) ("The ultimate focus of Fourth Amendment analysis remains whether                      the

   defendant had a reasonable expectation of privacy in the place searched."). An individual must

   also show "that his expectation fof privacy] is reasonable, i.e. one that has a'soutce outside the

   Fourth Amendment, either by reference to concepts              of real or personal property law or      to

   understandings that are recognized and permitted by society."'Carter,525 U.S. at 88 (quoting

   Rakas v. Illinois, 439 U.S. 128, 143          n.l2 (1978)). A guest "who is merely present with the




                                                          t2
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 22 of 29 PageID #: 136




   consent of the householder may not" claim the protection of the Fourth Amendment. Davis v

   Abrams,No. 13-CV-1405 (ARR),2014U.S.Dist. LEXIS8742,at*23 (E.D.N.Y. Ian.23,2014)

   (citing Minnesota v. Carter, 525 U.S. 83, 90 (1998)).

                  Plaintiff alleges that on November 4,2017, his "family's residence" was searched.

   (See Cornpl. at   p. 1; see also Pl. Letter at pp. 1-2.) In addition, the arrest report related    to

   Plaintiff s November 4,2017 arrest shows that Plaintiff s address was not 413 Miller Avenue,

   and instead, was 48 West Clinton Avenue, Roosevelt, New York. (See Exhibit A.) Of note, and

   according to the Court's docket, Plaintiff still resides at 48 West Clinton Avenue. Thus, Plaintiff

   did not have a reasonable expectation ofprivacy at the residence because he did not reside there

   - Plaintiff was, if anything, a mere visitor.   See Davis,   No. l3-CV-1405 (ARR),2014 U.S. Dist.

   LEXIS 8142, at *22 (dismissing plaintiffs' unlawful search claim when the plaintiffs        "asserted

   no facts indicating that they had a reasonable expectation of privacy in fone of the plaintiffls]

   mother's apartment while visiting there" and "[t]here [was] nothing to indicate that they were

   more than mere visitors"); see also United States v. Russell, 501 F. App'x 67,70 (2d Cir. 2012)

   (summary order) (finding defendant lacked standing to challenge search of his father's home

   because he did not "establish a personal expectation of privacy there"). Accordingly, Plaintiff

   does not have standing to bring the unlawful search claim and this claim must be dismissed.

   B.     Plaintiffs Unlawful Search Claim Fails because the Search was Lawfully Conducted
           Pursuant to a Search Warrant.

                  Even   if   Plaintiff did have standing to bring an unlawful search claim,         the


   Defendants were justified     in entering 413 Miller Avenue        because they possessed   a search

   warrant.

                  In the case of     searching     a home, reasonableness requires that a   search be

   conducted pursuant to a warrant or another exception. See Flemine v. Mattingly, No. 08-CV-


                                                      t3
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 23 of 29 PageID #: 137




   3074 (ARR),2012 U.S. Dist. LEXIS 100596, at*72 (E.D.N.Y. July 6,2012) (citing Kyllo v.

   United States, 533 U.S. 27,31(2001)). Where a search warrant has been issued by a neutral

   magistrate, there is a presumption that the warrant is valid. See Franks v. Delaware, 438 U.S.

   l54,17I (1978); see also United     States v. Perez,247 F. Supp.       2d 459,476 (S.D.N.Y. 2003).

                    Plaintiff alleges that the police entered 413 Miller Avenue pursuant to a           search

   warrant. (See Compl. at      p. 1.) Plaintiff   makes no further allegations concerning the search

   warrant. (See id. and Pl. Letter.) Thus, the Defendants were justified in entering 413 Miller

   Avenue on November 4,2017, and Plaintiff s unlawful search claim must be dismissed.

                                                   POINT V

                            PLAINTIFF'S FALSE ARREST CLAIM FAILS
                            BECAUSE PLAINTIFF PLED GUILTY.

                    To the extent that Plaintiff seeks to bring a false arrest claim, Plaintifls purported

   claim fails.

                    To state a claim for false arrest,   a   plaintiff must prove: (1) the defendant intended

   to confine him; (2) plaintiff was conscious of the confinement; (3) plaintiff did not consent to the

   confinement: and (4) the confinement was not otherwise privileged. See Broughton v. State, 37

   N.Y.2d 451,456 (1g75).

                   In the Second Circuit, probable cause is a complete defense to a constitutional

   claim   of   false arest. Singer   v. Fulton Cnty.         Sheriff, 63 F.3d 110, 118 (2d      Cir.   1995).

   Accordingly, "[t]he existence of probable cause to arrest constitutes justification and is                a


   complete defense to an action for false arrest, whether that action is brought under state law or

   under $ 1983." Wevant v. Okst, 101 F.3d 845,852(2d Cir. 1gg6)(internal citations omitted).

                   The Second Circuit has held that a guilty plea or conviction is conclusive

   evidence of probable cause. See Rush v. Astacio, No. 97-2661, 1998 U.S. App. LEXIS 18588, at


                                                         14
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 24 of 29 PageID #: 138




   *2 (2d Cir. July 31, 1998); Weyant, 101 F.3d at 852; Cameron, 806 F.2d at 387. Thus,                     a


   plaintifls claim for false   arrest fails when the   plaintiff has been convicted or pleads guilty since

   a conviction establishes probable cause. See Soliman v. City of New York, 15-CV-5310 (PKC)

   (RER), 2017 U.S. Dist. LEXIS 50599, at *40 (E.D.N.Y. March 31,2017) ("Plaintiffs' claims of

   false arrest are precluded because their entry of a guilty plea constitutes a criminal conviction,

   which, in turn, creates an irrebuttable presumption of probable cause to arrest for purposes of          a


   false arrest claim."); Mclennon v. City of New York,171F. Supp. 3d 69,88 (E.D.N.Y.2016);

           V          of            853 F. Supp. 2d 400,427 (S.D.N.Y.2012) ("Plaintiff s claim that

   he was arrested without probable cause is also precluded as a matter of law by his guilty plea.");

   Roundtree v. New York , 178     F   . Supp 614, 619-20 (E.D.N.Y.    I99l) (dismissing false   arrest claim

   where plaintiff was arested for possession of cocaine and pleaded guilty to a lesser offense            of

   disorderly conduct).

                   Here, Plaintiff cannot plead the required elements of a false arrest claim because

   PlaintifPs guilty plea creates an irrebuttable presumption of probable cause to arrest for purposes

   of a false arrest claim.   See Tretola   v. County of Nassau, 14 F. Supp. 3d 58, 68-69 (E.D.N.Y.

   2014)   ("[A] guilty plea, even if to a lesser included offense under a charged violation, is fatal to a

   false arrest claim."). Thus, Plaintiff s false arrest claim must be dismissed.




                                                        15
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 25 of 29 PageID #: 139




                                                 POINT VI

                           PLAINTIFF'S MALICIOUS PROSECUTION
                           CLAIM FAILS BECAUSE PLAINTIFF HAS
                           NOT PLED THAT THERE WAS                          NO
                           PROBABLE CAUSE TO PROSECUTE
                           PLAINTIFF, THE CRIMINAL CHARGES
                           AGAINST PLAINTIFF WERE        NOT
                           TERMINATED IN HIS FAVOR, AND
                           PLAINTIFF HAS NOT PLED THAT AN
                           OFFICER PROSECUTED PLAINTIFF WITH
                           MALICE.
                   To the extent that Plaintiff seeks'to bring a malicious prosecution           claim,

   Plaintiff s purported claim fails.

                   To establish a $ 1983 claim for malicious prosecution, a plaintiff must prove that:

   (1) the defendant initiated the prosecution against the plaint rff; (2)the defendant lacked probable

   cause   to believe the proceeding could succeed; (3) the defendant acted with malice; (4)        the

   prosecution terminated in the plaintiff s favor; and (5) there was a post-arraignment deprivation

   of liberty sufficient to implicate the plaintifls Fourlh Amendment rights. See Kinzer v. Jackson,

   316 F.3d 139,143    (2dCir.2003).

   A.       Plaintiffls Malicious Prosecution Claim Should be Dismissed Because Plaintiff Has
            Not Alleged a Lack of Probable Cause to Prosecute Plaintiff.

                   "[T]he existence of probable cause is a complete defense to a claim of malicious

   prosecution in New York . . .    ."   Mansaniello v. City of New York, 612 F.3d I49, 161-62 (2d

   Cir. 2010) (first alteration in original) (quoting        V        New         331 F.3d 63,72 (2d

   Cir. 2003)) (internal quotation marks omitted). When evaluating whether there was probable

   cause   to initiate a prosecution, the Court must evaluate the information that existed at the time

   when the prosecution was initiated. See Rounsville v. Zahl, 13 F.3d 625, 630 (2d Cir. 1994).

   "Probable cause does not require a 'cefiitude' that a crime has been committed by a suspect.

   Rather, a malicious prosecution connotes a decision to proceed maliciously with the prosecution

                                                        16
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 26 of 29 PageID #: 140




   of an individual where probable          cause   is clearly lacking." Brown v. New York, 459 N.Y.S.2d

   589,591 (1st Dep't 1983). "If probable cause existed at the time of arrest, it continues to exist at

   the time of prosecution unless undermined by the discovery of some intervening fact." Johnson

   v. Constantellis   ,22I      Fed. Appx. 48, 50 (2d Cir. 2007) (internal quotations omitted).

                      Ftrere,   Plaintiff fails to allege that the Defendants lacked probable cause to

   prosecute Plaintiff. (See Compl. and Pl. Letter.) Instead, Plaintiff merely stated that upon being

   searched   by an officer, there were "negative" findings. (See Compl. at p. 2.) Accordingly,

   Plaintifls purported malicious prosecution claim fails to comply with the pleading             standards   of

   Iqbal and Twombly and, thus, should be dismissed.

   B.      Plaintiffs Malicious Prosecution Claim Should be Dismissed                  Because the Criminal
           Charges Against Plaintiff Were Not Terminated in Plaintiff              s   Favor.

                      Plaintiffs purported malicious prosecution claim also fails because the criminal

   charges against Plaintiff did not result in a favorable termination. In Lanning v. City of Glens

   Falls, the Second Circuit held that to establish a favorable termination, plaintiffs must set forth

   "affrrmative indications of innocence." 908 F.3d 25 (2d Cir.2018). In other words, the "question

   of guilt or   innocence" cannot have been             left "unanswered." Id. at 28-29. Proof that the

   "'prosecution terminated in some manner indicating that the person was not guilty of the offense

   charged' is 'essential."' Stora v. City of New York, No. 16-CV -454I (ERK), 2019 WL 1746955,

   2019 U.S. Dist. LEXIS 66638, at*!4(E.D.N.Y. Apr. i 8,z}lg)(citing                   ln       v. Ci   ofN

   York, 632F.2d 185, 193 (2d Cit. 1980))

                      Here, Plaintiff alleges that the District Attorney refused to prosecute him. (See

   Compl. at p. 2.) However, as evidenced by the associated Certificate of Disposition, Plaintiff

   pled guilty to a charge stemming from his November 4,               20lJ   arrest. (See Exhibit B.) Thus,

   Plaintiff cannot prove a favorable termination of any of the charges brought against him as                 a



                                                           17
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 27 of 29 PageID #: 141




   result    of his November 4, 2017 arrest because Plaintiff            cannot submit proof that the

   "'prosecution terminated     in   some manner indicating that [he] was not guilty        of the offense

   charged,"' which, is "'essential."' Stora,2019 WL 1746955,2019 U.S. Dist. LEXIS 66638, at

   *14 (citing Singleton, 632F.2d at 193).In other words, Plaintiff cannot submit proof to indicate

   "affirmative indications of innocence." See Lanning, 908 F.3d at 28. Accordingly, Plaintifls

   malicious prosecution claim fails and must be dismissed.

   C.        Plaintiffls Malicious Prosecution Claim Should be Dismissed Because Plaintiff
             Failed to Plead that the Officers Prosecuted Plaintiff with Malice.

                     Plaintiff pleads no facts to suggest how the defendants maliciously prosecuted

   him. (See Compl. and Pl. Letter.)

                     It is well-settled that "[o]nly where probable   cause to initiate a proceeding   is . . .

   totally lacking may malice be reasonably inferred." Wilson v. McMullen, 07-CV-948 (SLT),

   2010 U.S. Dist. LEXIS 32335, at *18 (E.D.N.Y. Mar 30,2010) (citation omitted); accord

   Sulkowska       v. City of New York,      729   F. Supp. 2d 274,295        (S.D.N.Y. 2001). Further,

   "allegations of malice [that] are conclusory labels . . . not supported by factual allegations" are

   insufficient to allege the element of malice. Weaver v. City of New York, No. 09-CY-10262

   (PKC), 2011 U.S. Dist. LEXIS 121322, at *20 (S.D.N.Y. Oct. 18,2011) (finding independent

   basis    to   dismiss malicious prosecution claim where plaintiff proffered only conclusory

   al   legations of malice).

                     Plaintiff makes no allegation that the defendants acted with malice when

   prosecuting Plaintiff. (See Compl.; see also Pl. Letter.) For example, Plaintiff does not allege that

   probable cause       for his prosecution was "totally lacking," or that the defendants         initiated

   Plaintiffs criminal prosecution "due to a wrong or improper motive."            See Wilson, 2010 U.S.

   Dist. LEXIS 32335, at * 18; see also Lowth v. Town of Cheektowaga, 82 F.3d 563, 573 (2d Cir.


                                                      18
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 28 of 29 PageID #: 142




   1996).Instead, Plaintiff merely alleged that he was issued a desk appearance ticket and that the

   District Attorney refused to prosecute him. (See Compl. at p. 2.) Thus, Plaintiff failed to plead

   the necessary element of malice, and Plaintiff s purported malicious prosecution claim must be

   dismissed. See Mitchell v. County of Nassau,786 F. Supp. 2d 545, 562-63 (E.D.N.Y.              20ll)
   (dismissing malicious prosecution where, among other things, "plaintiff has provided no

   evidence from which a reasonable     jury could find malice"); see also Mitchell v. City of New

   York, 841 F.3d 72, 79-80 (2d Cir. 2016) (affirming dismissal of malicious prosecution claim

   where plaintiff "ha[d] not alleged or proffered any facts that the DAT was issued with malice").

                   Thus, Plaintiff s malicious prosecution claim fails because Plaintiff failed to plead

   all of the requisite elements.




                                                     19
Case 1:18-cv-00443-MKB-RER Document 41 Filed 03/12/20 Page 29 of 29 PageID #: 143




                                                 CONCLUSION

                  For the foregoing reasons, defendants NYPD Sgt. Anghel, NYPD Det. Brown,

   NYPD Det. Castellano, NYPD Det. Chiusano, NYPD Det. Goddard, Mr. Gorham, NYPD Det.

   Hawkins, NYPD Det. Molinski, NYPD Det. Morel, NYPD Det. Seder, and NYPD Det. Seiger

   respectfully request that the Court grant their motion to dismiss all of the Plaintiff s claims,

   except for Plaintiff s federal excessive force claim against Det. Brown, with prejudice, together

   with such other and further relief   as the   Court deems just and proper.

   Dated:         New York, New York
                  January 17,2020

                                                     JAMES E. JOHNSON
                                                     Corporation Counsel of the City of New York
                                                     Att orney for D efendant s H aw kins, Anghe l, Br own,
                                                     C ast ell ano, Chius ano, Go ddard, G orham, Molinski,
                                                     Morel, Seder, and Seiger


                                                     By
                                                             Nicolette
                                                                              ation C ouns el
                                                             As s is t ant C orpor
                                                             Special Federal Litigation Division
                                                             100 Church Street, Room 3-179
                                                             New York, New York 10007
                                                             (212) 3s6-2338


   CC:      VIA FIRST CLASS MAIL
            Mr. Darin Poole
            1390 5th Avenue
            Apartment 8H
            NLw York, New York 100264




   a Defendants are mailing the January 17, 2020 Memorandum of Law              in Support of the
   Defendants' Partial Motion to Dismiss the Complaint to Plaintiff at 1390 5th Avenue, Apartment
   8H, New York, New York 10026, at the Plaintiff s request.
                                                        20
